DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory G. Schlenz on 8/4/2021.
The application has been amended as follows: 
8.	(Currently Amended) The method as claimed in claim 1, wherein a difference between a phase volume fraction of α-AlFeSi of the aluminum alloy after homogenization and a phase volume fraction of α-AlFeSi of the aluminum alloy before homogenization is no more than 5% by volume.

9.	(Currently Amended) The method as claimed in claim 1, wherein the aluminum alloy has an electrical conductivity after homogenization that is at least 1.5% IACS higher than that of the aluminum alloy before homogenization.

 21, wherein the silicon content is 0.05 to 0.20 wt.% or the iron content is 0.20 to 0.40 wt.%.

27.	(Currently Amended) The extruded product as claimed in claim 21, wherein the homogenized aluminum alloy has a phase volume fraction of α-AlFeSi phase of at least 10%.

28.	(Currently Amended) The extruded product as claimed in claim 21, wherein the homogenized aluminum alloy includes a deliberate addition of copper.

30.	(Currently Amended) The extruded product as claimed in claim 21, wherein the homogenized aluminum alloy is a 1XXX-series aluminum alloy.

40.	(Currently Amended) The method as claimed in claim 1, wherein the aluminum alloy has an electrical conductivity after homogenization that is at least 1.74% IACS higher than that of the aluminum alloy before homogenization. 

41.	(Currently Amended) The method as claimed in claim 1, wherein the aluminum alloy has a composition consisting essentially of:
		0.20 to 0.40 wt.% iron;
		0.05 to 0.20 wt.% silicon; and
		up to 0.05 wt.% copper,

	wherein the aluminum alloy has an electrical conductivity after homogenization that is at least 1.74% IACS higher than that of the aluminum alloy before homogenization, and
	wherein the aluminum alloy has a maximum flow stress after homogenization of 27.5 MPa at a temperature of 450°C, a strain rate of 1/sec, and a strain of 0.8.

43.	(Currently Amended) The method as claimed in claim 42, wherein the aluminum alloy has an electrical conductivity after homogenization that is at least 1.5% IACS higher than that of the aluminum alloy before homogenization, and wherein the aluminum alloy has a maximum flow stress after homogenization of 27.5 MPa at a temperature of 450°C, a strain rate of 1/sec, and a strain of 0.8.
	Allowable Subject Matter
Claims 1-4, 6, 8-9, 12-13, 21-22, 27-28, 30, 32, 37, 39-44, and 46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6, 8-9, 12-13, 21-22, 27-28, 30, 32, 37, and 39-43 are allowable for the reasons set forth in pp. 12-14 of the Office Action mailed 4/29/2021. Claim 44 is currently amended to include the subject matter of the previous claim 45; thus claim 44 is allowable for the reasons set forth in p. 14 of the Office Action dated 4/29/2021, which provides a statement of reasons for allowance of the previous claim 45. Claim 46 further limits the subject matter of claim 44, and is thus also in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734